UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7232


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RONALD DAWSON, a/k/a Tree,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:06-cr-00061-FL-1)


Submitted:   February 9, 2012              Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Dawson, Appellant Pro Se. Edward D. Gray, Jennifer P.
May-Parker, Rudolf A. Renfer, Jr., Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald     Dawson      appeals       the    district       court’s      order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582       (2006).       We     have     reviewed       the    record     and    find    no

reversible error.          Accordingly, we affirm for the reasons stated

by     the    district      court.           United       States     v.     Dawson,       No.

5:06-cr-00061-FL-1 (E.D.N.C. Sept. 2, 2011).                         We dispense with

oral    argument        because      the    facts    and    legal        contentions      are

adequately      presented       in    the    materials          before    the     court   and

argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              2